In a child support proceeding pursuant to the Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (DePhillips, J.), dated October 15, 2001, which denied his objections to an order of the same court (Clark, H.E.), dated May 24, 2001, which, after a hearing, inter alia, granted the mother’s petition for an upward modification of child support.
Ordered that the order is affirmed, with costs.
The father’s contention that the mother failed to show a change in circumstances warranting an upward modification of child support is unpreserved for appellate review, as that issue was not raised before the hearing examiner or in the objections before the Family Court (see Matter of Coleman v Thomas, 295 AD2d 508). In any event, the mother successfully demonstrated a change in circumstances by setting forth specific increased expenses of the two subject children (see Family Ct Act § 461 [b] [ii]; Matter of Michaels v Michaels, 56 NY2d 924, 926; Matter of Staffanell v Staffanell, 220 AD2d 751). Furthermore, the court correctly applied the Child Support Standards Act formula in arriving at the amount of the upward modification, as application of that formula is mandatory (see Family Ct Act § 413 [1] [c]; Bast v Rossoff, 91 NY2d 723, 728; Matter of Thomas v DeFalco, 270 AD2d 277, 278; Matter of Alice C. v Bernard G.C., 193 AD2d 97, 111).
The father’s remaining contentions are without merit. Smith, J.P., McGinity, Luciano and Crane, JJ., concur.